
	
		I
		112th CONGRESS
		2d Session
		H. R. 5495
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain switchgear
		  assemblies and panel boards specifically designed for wind turbine
		  generators.
	
	
		1.Certain switchgear assemblies
			 and panel boards specifically designed for wind turbine generators
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Switchgear assemblies and panel boards specifically designed
						for wind turbine generators in excess of 2 MW; designed to transfer electric
						power to and from a utility power grid at 2100 kW at 600 V with a nominal full
						load of 2190 amperes; each measuring 1950 mm or more but not over 2050 mm in
						length, 550 mm or more but not over 650 mm in width and 1950 mm or more but not
						over 2050 mm in height; capable of monitoring minimum wind speed, yaw position
						and blade pitch angle (provided for in subheading 8537.10.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
